Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “A Percussion Inspection System using a Mobile Robot Device for Structural Monitoring”. Correction is required. See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
1, 3, 6 & 8
position obtaining means for 
Obtaining a current position of the mobile robot device
[0096 wherein the position obtaining means includes at least one of an inertial measurement unit, a laser scanner, a Global Positioning System (GPS) receiver, or a total station]
1, 2, 6, 7 & 10
inspection means for 
inspecting an inspection site by hitting an anomalous site
[0140-0141 percussion means, at least one of a visible-light camera, an infrared camera, an ultrasonic sensor, a vibration sensor, a force sensor, or a radar sensor as the inspection means]
1-2,4,6-7 & 9-10 
percussion means for 
inspecting an inspection site by hitting an anomalous site
[0145 the percussion means includes a step of driving a hammer with an actuator so that the hammer is bumped against the inspection site, and measuring an impact of the bumping with a sensor]
Interpreted as an actuator and a hammer
1 & 6
 flying means for 
flying the mobile robot device
[0006; flying means for flying the mobile robot device]
[0006 aerial structure for flying e.g. wings or blades or propellers] 
1 & 6
an autonomous control means for  
controlling the flying means based on the current position and the map data so that the mobile robot device 

Autonomous control unit 43 Interpreted as a processing unit of flight control processor
1 & 6
inspection result recording means for 
recording the location of the inspection 29 site and output of the inspection means in association with each other.
[0070 The user interface device 3 also records the inspection result data in the inspection result recording unit 32]
Interpreted as a digital recording unit 32 of a computer system flight unit. 



1 & 6
map creation means for 
generating map data
Fig. 1 map creation unit 42 is a processing unit of a CPU 

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 6 recite the limitation “percussion means for inspecting an inspection site by hitting an anomalous site” which is unclear as the inspection site is inspecting a monitored site to determine if the site is anomalous.  It seems there is a step missing or a forecasting statement of “hitting a site to determine a potential anomaly.

Claims 1 & 6 recite the limitation “inspection site input means for receiving input of a location of the inspection site by a user”; which is unclear as to how the input of the location relates to the autonomous flight.  Examiner suggests language similar to “the mobile robot device autonomously travels to a location point at which an inspection of the inspection site is executable with the inspection means, and wherein the user interface device includes: inspection site input means for receiving input of a location point of the inspection site by a user”.

Claims 1 & 6 recite the limitation “inspection result recording means for recording the location of the inspection site and output of the inspection means in association with each other” which is unclear as to what is being recorded.  Examiner suggests inspection result 

Claims 3 & 8 recites the limitation of “a total station” which is unclear as to what structure “a position obtaining means” that is “a total station” requires. Examiner looks to the specification [0024 automatically tracks the 360-degree prism] and suggests a reference 360-degree prism is cited. 

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekihara (US2015194069; “Sekihara”) in view of Hiroyuki (JP2005265710; ”Hiroyuki”) in further view of Yukitaka (JP 2003127994; “Yukitaka”).

Claim 1. Sekihara discloses an inspection system (Fig. 6: inspection system 10), comprising: a mobile robot device (Figs. 3 & 6: rotorcroft 20); a user interface device (Fig. 6: management terminal 30) [0014]; and position obtaining means (Figs. 2 & 3: GPS 204) for obtaining a current position [0013 Returning to the description of FIG. 2, the GPS unit 204 of the mobile robot device (Figs. 3 & 6: rotorcroft 20), wherein the mobile robot device (Figs. 3 & 6: rotorcroft 20) includes: inspection means (Fig.12: inspection system 220 & 222), including, at least, percussion means (Fig. 12: striking part 220 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided] for inspecting an inspection site (Fig. 12: structure surface 62 (the surface 62 of the building 60) by hitting an anomalous site [0046:  The processing unit 206 controls the operation of the striking unit 220 and functions as a tapping sound determination means for determining the presence or absence of defects in the structure surface 62 based on the tapping sound detection signal supplied from the tapping sound detection unit 222]; flying means (Fig. 3: propellers 214) for flying [0012: FIG. A, in the rotary wing aircraft 20, four propellers 214 are installed in the housing] & [0020 More specifically, the rotorcraft 20 is set to fly at a predetermined flight path and flight speed] the mobile robot device (Figs. 3 & 6: rotorcroft 20); map creation means (Fig. 2: Processor 206 and camera 202 and laser scanner 210) for generating map data [0014:  The processing unit 206 records the image taken by the camera 202 in association with the current position of the rotary wing aircraft 20 specified by the GPS unit 204. 274 That is, the processing unit 206 records the current position specified by the GPS unit 204 together with the image taken by the camera 202 as position information indicating the position where the image was taken. 277 In addition to the position information, the shooting direction of the camera 202 at the time of image shooting may be recorded] & [0029-0030 3D scanning], which indicates a positional relation between the current position [0006, 0014, 0020 & 0029-0030] [0013 Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position] of the mobile robot device (Figs. 3 & 6: rotorcroft 20) [0014] and an inspection site (Fig. 12: structure 62) specified via the user interface device (Fig. 6: management terminal 30) [0014], based on the specified inspection site (Fig. and on the current position [0013:  Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position (for example, latitude / longitude and altitude) of the rotorcraft 20] [0030] obtained by the position obtaining means (Figs. 2 & 3: GPS 204); and an autonomous control means (Fig. 6: management terminal 30 or remote controller) [0011: The rotary wing aircraft 20 is a radio-controlled small helicopter, and the flight direction and flight speed are controlled by a management terminal 30 or a remote controller (not shown)] for controlling the flying means (Fig. 3: propellers 214) based on the current position [0013:  Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position (for example, latitude / longitude and altitude) of the rotorcraft 20] and the map data [0021:  the rotorcraft 20 is made to fly around the structure in the same flight path at predetermined intervals, and the camera 202 photographs the structure from the same angle for each shooting. 371 When an event indicating a defect is shown in the image, the processing unit 304 has caused an event showing the defect as compared with a past image taken before the image showing the event showing the defect. Estimate the date and time] [0030] so that the mobile robot device (Fig. 6: management terminal 30) automatic control of travel [0012: In particular, as will be described later, when flying on the same flight path for each inspection, it is preferable to maneuver by automatic control] to a point at which an inspection of the inspection site (Fig. 12: structure 62) is executable with the inspection means(Fig.12: inspection means 202, 220 & 222)  [0047: Further, the processing unit 206 generates the structure surface state information associating the current position of the specified rotorcraft 20 with the determination result of the state of the structure surface 62, and the management terminal 30 via the communication unit 208. It is transmitted to the processing unit 304. 801 The processing unit 304 of the management terminal 30 specifies the relative position between the structure and the rotary wing machine 20 based on the current position of the rotary wing machine 20 included in the , and wherein the user interface device (Fig. 6: management terminal 30) [0014] includes: an inspection result recording means (Fig. 6:  308 memory) [0032:  The management terminal 30 is composed of a communication unit 302, a processing unit 304 (determination means), a display unit 306 (notification means), and a design data storage unit 308] for recording the location of the inspection site (Fig. 12: structure 62) and output (Fig. 3: display unit 306)[0047 Then, the display unit 306 is notified of the determination result of the state of the structure surface 62 together with the position on the structure. 806 That is, the notification means notifies the determination result of the state of the structure surface 62 together with the position on the structure] of the inspection means (Fig.12: inspection means 202, 220 & 222) in association with each other [0047].
Sekihara does not explicitly disclose:
1)autonomous control means that allows a mobile robot device to move autonomously. 
2)inspection site input means for receiving input of an inspection location position by a user. 
With regard to 1) Hiroyuki teaches inspection system and method using an unmanned aircraft [0001], Hiroyuki further teaches autonomous control means (Fig. 1:  50) that allows a mobile robot device to move autonomously [0011: inspection method using the unmanned air vehicle of the present invention, the unmanned air vehicle (10) is autonomously flown under the control of the control center (50) to fly to the inspection point of the transmission line (91)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hiroyuki’s autonomous control feature for transporting an unmanned air vehicle to an inspection point with Sekihara’s flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided [Hiroyuki 0005 & 0008].
With regard to 2) Yukitaka teaches a control data receiving unit provided on the unmanned flying object and receiving control data transmitted via the data communication satellite, and a control data receiving unit provided on the unmanned flying object and using the received control data. It is provided with a position control unit that controls the position of an unmanned flying object[ 0010].  Yukitata further teaches inspection site input means (Fig. 1: 25 input device) for receiving input of an inspection location (Fig. 1: site for inspection 50) position by a user [0027 The main control device 26 includes a predetermined control program, a memory including a ROM, a RAM, a hard disk, etc. that stores flight routes, coordinate data of obstacles 50, and the like, and a CPU for executing a predetermined control program. There is. 335 The input device 25 is composed of a general input device].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yukitaka’s flight plan processing and flight control system with Sekihara’s flight control system because the pre-planned flight plans flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided [Yukitaka 0009-0010].
Claim 2. Dependent on an inspection system according to claim 1.  Sekihara’s further discloses the inspection means (Fig. 6: inspection system 10), further includes, in addition to the percussion (Fig. 12: striking part 220 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided], at least one of a visible-light camera (Fig. 2:  202 camera)[ 2 The rotary wing aircraft 20 is provided with a camera 202, a GPS unit 204, a processing unit 206, and a communication unit 208. 224 The camera 202 continuously captures images of the surface of the structure], an infrared camera [0029:  An infrared depth sensor may be used as the three-dimensional shape acquisition , a vibration sensor means (Fig. 12: striking part 200 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided].
Claim 3. Dependent on an inspection system according to claim 1. Sekihara’s further discloses the position obtaining means (Figs. 2 & 3: GPS 204) includes a laser scanner (Fig. 2: 210) [0029 The 3D scanner (on rotorcraft) 210 includes a light source that irradiates a laser pulse (laser light), a sensor that receives the laser pulse, and the like, and measures the distance by measuring the time it takes for the laser pulse to reciprocate between the light source and the object to be measured and a Global Positioning System (GPS) receiver (Figs. 2 & 3: GPS 204) and wherein at least some components of the position obtaining means (Figs. 2 & 3: GPS 204) are mounted on the mobile robot device [0011:  The rotary wing aircraft 20 is provided with a camera 202, a GPS unit 204, a processing unit 206, and a communication unit 208].
Claim 4. Dependent on an inspection system according to claim 1.  Sekihara’s further discloses the percussion means (Fig. 12: striking part 220 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided], includes: a hammer [0045:  The striking portion 220 generates a striking sound from the structure surface 62 by striking the structure surface 62, and includes, for example, a hammer and an actuator that causes the hammer to appear and disappear toward the structure surface 62] to be bumped against the inspection site (Fig. 12:  structure surface 62); an actuator (Fig. 12: striking part 220) configured to drive the hammer [0045] so that the hammer (Fig. 12: 220) is bumped against the inspection site (Fig. 12: structure 62) [0045]; and a percussion sensor (Fig. 12: 222) configured to measure an impact of the bump of the hammer against the inspection site (Fig. 12: structure 62) [0045-0046:  tapped by the striking 
Claim 5. Dependent on an inspection system according to claim 4. Sekihara’s further discloses the percussion sensor (Fig. 12: sensing 222)[0043 sound detecting unit 222 (detecting means) are provided], includes at least one of: a microphone (Fig. 12: 222) [0045] configured to collect a sound [0045] that is issued when the hammer (220) is bumped against the inspection site (Fig. 12: structure 62) [0045: As the actuator, various conventionally known actuators such as an electromagnetic solenoid and a motor can be used. 772 The tapping sound detection unit 222 detects the tapping sound generated from the structure tapped by the striking unit 220 and generates a tapping sound detection signal, and is composed of, for example, a microphone]. 
Claim 6. Sekihara discloses a mobile robot device (Figs. 3 & 6: rotorcroft 20) to be used together with a user interface device  (Fig. 6: management terminal 30) [0014]  and position obtaining means (Figs. 2 & 3: GPS 204) for obtaining a current position [0013 Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position] [0030]of the mobile robot device (Figs. 3 & 6: rotorcroft 20), the mobile robot device (Figs. 3 & 6: rotorcroft 20) comprising: inspction means (Fig.12: inspection means 202, 220 & 222), including, at least, percussion means (Fig. 12: striking part 220 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided] for inspecting an inspection site (Fig. 12: structure 62) by hitting an anomalous site [0046:  The processing unit 206 controls the operation of the striking unit 220 and functions as a tapping sound determination means for determining the presence or absence of defects in the structure surface 62 based on the tapping sound detection signal supplied from the tapping sound   flying means (Fig. 3: propellers 214) for flying [0020 the rotorcraft 20 is set to fly at a predetermined flight path and flight speed] the mobile robot device (Figs. 3 & 6: rotorcroft 20) ; map creation means for generating map data [0021:  the rotorcraft 20 is made to fly around the structure in the same flight path at predetermined intervals, and the camera 202 photographs the structure from the same angle for each shooting. 371 When an event indicating a defect is shown in the image, the processing unit 304 has caused an event showing the defect as compared with a past image taken before the image showing the event showing the defect. Estimate the date and time] &[0029 3D scanning by laser], which indicates a positional relation between the current position [0013:  Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position (for example, latitude / longitude and altitude) of the rotorcraft 20][0030] of the mobile robot device (Figs. 3 & 6: rotorcroft 20) and an inspection site (Fig. 12: structure 62)[0030] specified via the user interface device (Fig. 6: management terminal 30) [0014], based on the specified inspection site (Fig. 12: structure 62) and on the current position [0013 Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position] [0030] obtained by the position obtaining means (Figs. 2 & 3: GPS 204); and automatic flight control [0012: In particular, as will be described later, when flying on the same flight path for each inspection, it is preferable to maneuver by automatic control] for controlling the flying means (Fig. 3: propellers 214) based on the current position [0013 Returning to the description of FIG. 2, the GPS unit 204 (position specifying means) receives the signal transmitted from the GPS satellite and identifies the current position] [0030]and the map data so that the mobile robot device (Figs. 3 & 6: rotorcroft 20) [0021:  the rotorcraft 20 is made to fly around the structure in the same flight path at predetermined intervals, and the camera 202 photographs the structure from the same angle for each shooting. 371 When an event indicating a defect is shown in the image, the processing unit 304 has caused an event  automatically travels [0011: The rotary wing aircraft 20 is a radio-controlled small helicopter, and the flight direction and flight speed are controlled by a management terminal 30 or a remote controller (not shown)] to a point at which an inspection of the inspection site (Fig. 12: structure 62) [0021:  the rotorcraft 20 is made to fly around the structure in the same flight path at predetermined intervals, and the camera 202 photographs the structure from the same angle for each shooting], is executable with the inspection means (Fig.12: inspection means 202, 220 & 222) [0047: Further, the processing unit 206 generates the structure surface state information associating the current position of the specified rotorcraft 20 with the determination result of the state of the structure surface 62, and the management terminal 30 via the communication unit 208. It is transmitted to the processing unit 304. 801 The processing unit 304 of the management terminal 30 specifies the relative position between the structure and the rotary wing machine 20 based on the current position of the rotary wing machine 20 included in the structure surface state information and the position information in the design data] wherein the user interface device (Fig. 6: management terminal 30) [0014] includes: inspection site (Fig. 12: structure 62) input means (Fig. 6: 20 controller); an inspection result recording means (Fig. 6:  308 memory) [0032:  The management terminal 30 is composed of a communication unit 302, a processing unit 304 (determination means), a display unit 306 (notification means), and a design data storage unit 308] for recording the location of the inspection site (Fig. 12: structure 62) and output (Fig. 3: display unit 306)[0047 Then, the display unit 306 is notified of the determination result of the state of the structure surface 62 together with the position on the structure. 806 That is, the notification means notifies the determination result of the state of the structure surface 62 together with the position on the structure] of the inspection means (Fig.12: inspection means 202, 220 & 222) in association with each other [0047].
Sekihara does not explicitly disclose:
1)autonomous control means that allows a mobile robot device to move autonomously. 
2) inspection site input means for receiving input of an inspection location position by a user. 
With regard to 1) Hiroyuki teaches inspection system and method using an unmanned aircraft [0001], Hiroyuki further teaches autonomous control means (Fig. 1:  50) that allows a mobile robot device to move autonomously [0011: inspection method using the unmanned air vehicle of the present invention, the unmanned air vehicle (10) is autonomously flown under the control of the control center (50) to fly to the inspection point of the transmission line (91)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hiroyuki’s autonomous control feature for transporting an unmanned air vehicle to an inspection point with Sekihara’s flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided [Hiroyuki 0005 & 0008].
With regard to 2) Yukitaka teaches a control data receiving unit provided on the unmanned flying object and receiving control data transmitted via the data communication satellite, and a control data receiving unit provided on the unmanned flying object and using the received control data. It is provided with a position control unit that controls the position of an unmanned flying object[ 0010].  Yukitata further teaches inspection site input means (Fig. 1: 25 input device) for receiving input of an inspection location (Fig. 1: site for inspection 50) position by a user [0027  The main control device 26 includes a predetermined control program, a memory including a ROM, a RAM, a hard disk, etc. that stores flight routes, coordinate data of obstacles 50, and the like, and a CPU for executing a predetermined control program. There is. 335 The input device 25 is composed of a general input device].
 Yukitaka’s flight plan processing and flight control system with Sekihara’s flight control system because the pre-planned flight plans flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided [Yukitaka 0009-0010].
Claim 7. Dependent on a mobile robot device according to claim 6. Sekihara’s further discloses the inspection means (Fig.12: inspection means 202, 220 & 222), further includes, in addition to the percussion (Fig. 12: striking part 220 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided], at least one of a visible-light camera (Fig. 2:  202 camera)[ 2 The rotary wing aircraft 20 is provided with a camera 202, a GPS unit 204, a processing unit 206, and a communication unit 208. 224 The camera 202 continuously captures images of the surface of the structure], an infrared camera [0029:  An infrared depth sensor may be used as the three-dimensional shape acquisition means], a vibration sensor means (Fig. 12: striking part 200 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided].
Claim 8. Dependent on a mobile robot device according to claim 6. Sekihara’s further discloses the position obtaining means (Figs. 2 & 3: GPS 204) includes a laser scanner (Fig. 2: 210) [0029 The 3D scanner (on rotorcraft) 210 includes a light source that irradiates a laser pulse (laser light), a sensor that receives the laser pulse, and the like, and measures the distance by measuring the time it takes for the laser pulse to reciprocate between the light source and the object to be measured and a Global Positioning System (GPS) receiver (Figs. 2 & 3: GPS 204) and wherein at least some components of the position obtaining means are mounted on the mobile robot device [0011:  The rotary wing aircraft 20 is provided with a camera 202, a GPS unit 204, a processing unit 206, and a communication unit 208].
Claim 9. Dependent on a mobile robot device according to claim 6. Sekihara’s further discloses the percussion means (Fig. 12: striking part 220 sensing 222)[0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided], includes: a hammer [0045:  The striking portion 220 generates a striking sound from the structure surface 62 by striking the structure surface 62, and includes, for example, a hammer and an actuator that causes the hammer to appear and disappear toward the structure surface 62] to be bumped against the inspection site (Fig. 12:  structure surface 62); an actuator (Fig. 12: striking part 220) configured to drive the hammer [0045] so that the hammer (Fig. 12: 220) is bumped against [0045-0046] the inspection site (Fig. 12: structure 62) [0045]; and a percussion sensor (Fig. 12: 222) configured to measure an impact of the bump of the hammer against the inspection site (Fig. 12: structure 62) [0045-0046:  tapped by the striking unit 220 and generates a tapping sound detection signal, and is composed of, for example, a microphone].
Claim 10. Sekihara discloses an inspection method (Fig. 6: inspection system 10), comprising the steps of:  causing a mobile robot device (Figs. 3 & 6: rotorcroft 20) to automatically control flight means (Fig. 6: management terminal 30 or remote controller) [0011: The rotary wing aircraft 20 is a radio-controlled small helicopter, and the flight direction and flight speed are controlled by a management terminal 30 or a remote controller (not shown)] and travel to the inspection site (Fig. 12: structure 62)  [0021:  the rotorcraft 20 is made to fly around the structure in the same flight path at predetermined intervals, and the camera 202 photographs the structure from the same angle for each shooting], based on the input to the user interface device (Fig. 6: management terminal 30) [0014] and a current position [0030 The processing unit 206 records the image taken by the camera 202, the three-dimensional shape of the structure acquired by the 3D scanner 210, and the current position of the rotorcraft 20 specified by the GPS unit 204 in association with each other. 536 That is, the processing unit 206 records the current position specified by the GPS unit 204 as position information indicating the position where the image was taken together with the image taken by the camera 202 and the three-dimensional shape of the structure. 539 In addition to the position information, the shooting direction of the camera 202 at the time of image shooting may be recorded] of the mobile robot device (Figs. 3 & 6: rotorcroft 20) []; and inspecting the inspection site (Fig. 12: structure surface 62 of the building 60) with one or a plurality of inspection means (Fig.12: inspection means 202, 220 & 222) [0043 , a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided], which include percussion means provided in the mobile robot device [0043 the rotary wing aircraft 20 is a guide means in addition to the camera 202, the GPS unit 204, the processing unit 206, and the communication unit 208 similar to those in the first embodiment. The 70, a striking unit 220 (tapping means), and a striking sound detecting unit 222 (detecting means) are provided].
Sekihara further discloses:
receiving, by a user interface device, input for specifying an inspection site (e.g. instructions for autonomous flight). 
causing a mobile robot device to autonomously fly and travel to the inspection site, based on the input to the user interface device and a current position of the mobile robot device.

With regard to 1) Hiroyuki teaches inspection system and method using an unmanned aircraft [0001], Hiroyuki further teaches autonomous control means (Fig. 1:  50) that allows a mobile robot device to move autonomously [0011: inspection method using the unmanned air vehicle of the present invention, the unmanned air vehicle (10) is autonomously flown under the control of the control center (50) to fly to the inspection point of the transmission line (91)].

With regard to 2) Yukitaka teaches a control data receiving unit provided on the unmanned flying object and receiving control data transmitted via the data communication satellite, and a control data receiving unit provided on the unmanned flying object and using the received control data. It is provided with a position control unit that controls the position of an unmanned flying object [0010].  Yukitata further teaches inspection site input means (Fig. 1: 25 input device) for receiving input of an inspection location (Fig. 1: site for inspection 50) position by a user [0027  The main control device 26 includes a predetermined control program, a memory including a ROM, a RAM, a hard disk, etc. that stores flight routes, coordinate data of obstacles 50, and the like, and a CPU for executing a predetermined control program. There is. 335 The input device 25 is composed of a general input device].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yukitaka’s flight plan processing and flight control system with Sekihara’s flight control system because the pre-planned flight plans flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided [Yukitaka 0009-0010].

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 9389314
Boyer; Patrick H. et al.
 a three-dimensional (3D) scanner of structure from aerial platform no percussion
US 8818572
Tofte; Nathan Lee et al.
a remote aerial device in an incremental step manner during a close inspection of an object or other subject matter.
US 10241201
BOYER P H et al.
The structure inspecting method involves generating three-dimensional (3D) data points at one or more 3D scanners (112). One 3D data point corresponds to one point in the subsurface (19) 
KR 20160022065
SHIM HYUN CHUL et al.
an unmanned aerial vehicle which flies inside a bridge and photographs the inside of the bridge; 
CN 102891453
WANG, Bin-hai et al.
vehicle inspection line corridor method and device for polling, comprising unmanned helicopter
EP 3392652
BERNABEU GONZALEZ CARLOS
NDT based on acoustic emissions is a well-known technique, involving the application of an input to a test surface.
WO 2012013878 A1
PALLIER PIERRE-YVES
 non-destructive testing of structures, it is customary to use a measuring probe which is applied to the structure to be controlled, or which is positioned near the structure to be controlled.   
WO 2015113962 A1
KNUDSEN J
The evaluation method involves providing UAV   and determining the position and distribution of exhaust plume based on position, bearing and speed of vessel     
WO 2015163107 A1
TANAKA, KAYOKO et al.
a novel and improved information processing device with which inspection by a flying body capable of capturing an image can be made more efficient. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856